Citation Nr: 1433031	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-00 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to an effective date prior to May 8, 2001 for the grant of service connection for type II diabetes mellitus with hypercholesterolemia, erectile dysfunction, and diabetic retinopathy.

3.  Entitlement to an effective date prior to May 8, 2001, for the grant of service connection for right lower extremity peripheral neuropathy.   

4.  Entitlement to an effective date prior to May 8, 2001 for the grant of service connection for left lower extremity peripheral neuropathy.  

5.  Entitlement to an effective date prior to May 8, 2001 for the grant of service connection for glaucoma.  

6.  Entitlement to an effective date prior to June 14, 2009, for the grant of service connection for pseudofolliculitis with inflammatory hair loss and 1x1 cm nodule to occipital scalp.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In May 2010, the Veteran testified during a videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The issue of entitlement to service connection for hypertension on appeal was previously denied by the Board in a November 2011 decision.  The issues of entitlement to earlier effective dates for the grants of service connection for pseudofolliculitis with inflammatory hair loss,  for type II diabetes mellitus with erectile dysfunction, hypercholesterolemia, and retinopathy, for glaucoma, for left lower extremity peripheral neuropathy, and for right lower extremity peripheral neuropathy, were remanded to provide a Statement of the Case (SOC). See Manlincon v. West, 12 Vet. App. 238 (1999).  

The November 2011 decision also dismissed, as withdrawn appeals, the issues of entitlement to service connection for depression and entitlement to a compensable disability rating for erectile dysfunction, and denied entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus and denied entitlement to a disability rating in excess of 10 percent for glaucoma.  As such, these issues are no longer before the Board for appellate consideration.  The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was remanded for additional development.  

Following the Board's November 2011 decision, the issue of entitlement to service connection for PTSD was granted by a February 2014 rating decision.  As this action represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Veteran appealed the November 2011 decision with respect to the denial of entitlement to service connection for hypertension, to the United States Court of Appeals for Veterans Claims (Court).  In an order dated in November 2012, the Court vacated the portion of the Board's November 2011 decision regarding the issue of entitlement to service connection for hypertension and remanded the case to the Board for development consistent with an October 2012 Joint Motion for Remand (JMR).  

To the extent that additional evidence has been associated with the claims file following the most recent Supplemental Statement of the Case, the Veteran signed and submitted an expedited processing form in April 2014, waiving his right to have additional evidence considered by the Agency of Original Jurisdiction (AOJ) on remand.  See 38 C.F.R. § 20.1304(c) (2013).

The issues of entitlement to an effective date prior to May 8, 2001 for the grant of service connection for type II diabetes mellitus with hypercholesterolemia, erectile dysfunction, and diabetic retinopathy, entitlement to an effective date prior to May 8, 2001, for the grant of service connection for right lower extremity peripheral neuropathy, entitlement to an effective date prior to May 8, 2001 for the grant of service connection for left lower extremity peripheral neuropathy, entitlement to an effective date prior to May 8, 2001 for the grant of service connection for glaucoma, and entitlement to an effective date prior to June 14, 2009, for the grant of service connection for pseudofolliculitis with inflammatory hair loss and 1x1 cm nodule to occipital scalp, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record does not reflect that the Veteran's hypertension is related to active service and is against a finding that hypertension was caused or aggravated by service-connected type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in April 2012 satisfied the duty to notify provisions with respect to service connection on a direct and secondary basis and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

The Veteran's service treatment records and VA medical treatment records were obtained and associated with the claims file.  Updated VA treatment records were associated with the claims file in accordance with the Board's February 2013 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  In June 2012, the Veteran submitted a VA Form 21-4142 identifying treatment at the St. Vincent Infirmary Medical Center.  In a June 2012 letter, the Veteran was notified that the RO was requesting the records, but it was his responsibility to see that VA receives the evidence.  In June 2012, the records were requested and a negative response was received by VA.  In February 2013, the Board remanded the case, in part, to send the Veteran release forms so that any private records could be requested on his behalf, to include records from St. Vincent Infirmary Medical Center.  The Veteran was sent a notification letter and release forms, but the Veteran did not respond.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that there was compliance with the Board's remand directive.  See Stegall, id.

In addition, a VA examination and opinions have been obtained with respect to the hypertension issue on appeal.  The Veteran was provided a VA examination in April 2012.  The claims file was reviewed.  The examiner opined:  "The claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The examiner explained that "Most patients who have hypertension secondary to DM have indications of renal dysfunction as in Diabetic Nephropatahy and he has no such indications of diabetic nepropathy."  The Board finds that this opinion is adequate as to whether the hypertension was caused by his service-connected type II diabetes mellitus because the examiner reviewed the claims file and provided a well-reasoned rationale as to the provided opinion.  However, the examiner did not address whether the hypertension was aggravated by the service-connected type II diabetes mellitus.  38 C.F.R. § 3.310.  Consequently, in February 2013, the Board remanded the issue to obtain a clarifying medical opinion.  An opinion was provided in April 2013.  The examiner reviewed the claims file and opined:  "the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  The examiner explained that the Veteran had normal renal function and had normal renal function for at least the past ten years.  The examiner explained that his essential hypertension has been well controlled and stable.  Therefore, there was no aggravation of the hypertension.  The Board finds that the examiner's opinion is adequate as to whether the hypertension was aggravated by the Veteran's service-connected diabetes mellitus type II.  The examiner cited to the evidence in the claims file, including the nature of the Veteran's hypertension, and specifically stated that there was no aggravation.  The remand directive was completed.  See Stegall, id.  

In July 2013, the Board remanded the issue to obtain an opinion as to direct service connection.  The examiner was asked to opine:  "Is it at least as likely as not that the Veteran's diagnosed hypertension is directly related to his active duty service, to include his in-service exposure to Agent Orange."  An opinion was provided in August 2013.  The examiner reviewed the available records, not the claims file.  The examiner opined that the claimed condition was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that at this time, presumption available to Veterans with Agent Orange exposure does not include hypertension.  The Veteran has essential hypertension.  The examiner stated that at this time, there were no peer reviewed repeatable articles that conclude that exposure to Agent Orange is related to hypertension.  In November 2013, the Board remanded the issue for the examiner to address whether the Veteran had hypertension etiologically related to service on a nonpresumptive direct-incurrence basis.  The examiner was also requested to discuss a July 2007 Health News Article submitted by the Veteran.  An opinion was provided in March 2014.  The claims file was reviewed.  The examiner noted that the Health News Article from July 2007 was reviewed, and opined that it did not support the conclusion that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Again, the examiner noted that current review by the Institute of Medicine for the VA did not support hypertension as being one of the presumptions available to veterans with Agent Orange exposure.  Therefore, it was opined that it was "less likely" as not that the Veteran's hypertension was related to his service and exposure to Agent Orange. 

In reviewing the opinion, the Board recognizes that the examiner limited the inquiry as to whether the Veteran had hypertension related to his reported in-service exposure to Agent Orange.  The opinion as to whether the Veteran's hypertension is related to Agent Orange exposure is adequate, especially when taken together with the prior VA opinion wherein it was noted that no peer reviewable articles have related hypertension to Agent Orange exposure.  In addition, the March 2013 VA examiner cited to the Institute of Medicine (IOM) study wherein hypertension has remained in the category of "limited or suggestive evidence" of an association between herbicide exposure and hypertension.  See Veterans and Agent Orange: Update 2012 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner considered the article submitted by the Veteran, but found that the article did not support the conclusion that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it, i.e., "at least as likely as not."  While the examiner explained that the IOM study did not support hypertension as being one of the presumptions available to veterans with Agent Orange exposure, such an opinion substantially complied with the Board's remand directives.  Citing to the IOM study in which hypertension is in the category of "limited or suggestive evidence" between herbicide exposure and hypertension is an adequate explanation for the negative nexus opinion.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141.

The Board acknowledges that the VA examiner was asked to consider whether hypertension was related to active service, to include Agent Orange exposure.  The examiner only appeared to address whether the hypertension was related to Agent Orange exposure.  While there is a defect in compliance with the Board's remand, the Board nevertheless finds substantial compliance with the Board's remand directive.  This is so because a VA opinion as to direct service connection, other than the contention that the hypertension is related to in-service exposure to herbicides/Agent Orange, is not required.  38 C.F.R. § 3.159 (c)(4) (2013).  The Veteran has not related his hypertension to active service, aside from his statements relating it to exposure to Agent Orange, which has already been considered by the aforementioned VA examiners.  He has not reported any symptoms during active service, that he had any chronic symptoms of hypertension since active service, or that his hypertension was related to any in-service disease or injury (other than exposure to Agent Orange).   The service treatment records are absent for any complaints or documentation of hypertension.   The evidence is otherwise absent for any indication that the hypertension may be related to active service (other than exposure to herbicides/Agent Orange).  Therefore, a VA opinion as to direct service connection, other than exposure to herbicides/Agent Orange, is not required and the duty to assist the Veteran has been satisfied.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Thus, the Board finds that there is no prejudice to the Veteran in proceeding with the decision and there was substantial compliance with the Board's remand directives in July 2013 and November 2013.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141. 

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issue on appeal and noted that the Veteran was raising a claim for secondary service connection.  In addition, the VLJ asked the Veteran regarding treatment and the Veteran responded that he was being treated by VA.  See hearing transcript, pg. 13.  The Board notes that VA treatment records were associated with the claims file at that time and updated VA treatment records have been associated with the claims file since that time.  Neither the Veteran nor his representative suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Presumptive Service Connection on the basis of exposure to herbicides

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

These diseases include:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, Ischemic heart disease, all chronic B-cell leukemias, Multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, Early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers, and Soft-tissue sarcoma.  

Under the VA's recently amended regulations, symptoms of early onset peripheral neuropathy no longer need to be transient, and appear "within weeks or months of exposure" and resolve within two years of the date of onset for the presumption of service connection due to herbicide exposure to apply.  Peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order for a veteran to qualify for the presumption.  See 78 Fed. Reg. 54,763 (September 6, 2013).

The Veteran served in the Republic of Vietnam from July 21, 1968 to July 20, 1969.  Thus, the Veteran served in Vietnam during the prescribed time period and is presumed to have been exposed to an herbicide agent during such service.  However, hypertension is not among the diseases recognized by VA as associated with herbicide exposure.  Therefore, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309 (e).  


Presumptive Service Connection on the Basis of a Chronic Disease

Service connection may be granted when certain chronic diseases, including cardiovascular-renal disease, including hypertension, become manifest to a degree of 10 percent within one year from the date of separation from service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  In this case, the evidence does not reflect hypertension to a compensable degree within one year of separation from service.  The evidence first shows a diagnosis of hypertension many years after the Veteran's separation from service.  Accordingly, service connection is not warranted on a presumptive basis.  Id.

Direct Service Connection

As discussed above, denial of service connection on a presumptive basis does not preclude a veteran from establishing service connection on a nonpresumptive direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (1994).  Therefore, the Board will also consider service connection on a nonpresumptive direct-incurrence basis.  

The Veteran has alleged that his hypertension is related to exposure to Agent Orange during his military service in Vietnam.  

The medical evidence reflects diagnoses of hypertension and, therefore, the Veteran has a current disability.    

With respect to any in-service disease or injury, the service treatment records are absent for any documentation of hypertension.  The February 1970 separation report of medical history shows that the Veteran checked the box "no" as to the question "have you ever had or have you now" high or low blood pressure.  The accompanying separation report of medical examination shows that the Veteran's heart was clinically evaluated as normal and his blood pressure reading was recorded as 120/80.  Again, the Board acknowledges that the Veteran is presumed to have been exposed to certain herbicide agents during his active service in Vietnam, to include Agent Orange.  

Decades after separation from active service, a November 2001 VA treatment record shows that the Veteran had well controlled hypertension.  A March 2002 VA examination report reflects a diagnosis of hypertension, unassociated with diabetes.  

During his May 2010 hearing, the Veteran testified that he believed he was first diagnosed with hypertension in the 2000s.  He stated that in the past 10 years, he was identified as having hypertension.  He described that his type II diabetes mellitus was associated with his hypertension and was told by his doctor that his type II diabetes mellitus affected his hypertension.  When the VLJ asked whether the Veteran believed it was related to his service, his representative at that time, stated that going by what his doctors said, he believed it was associated with his diabetes.  The VLJ asked whether the Veteran was making any contentions regarding the onset or etiology of the disability as being due to service.  He said yes, but then stated that it was with the diabetes.  He said he had no knowledge of any symptoms in service.  See hearing transcript, pg. 18.  

The Veteran submitted a July 2007 article from Health News entitled "Agent Orange May Boost Vietnam Vets' Hypertension Risk."  The article stated that exposure to the defoliant herbicide Agent Orange during the Vietnam War may be raising blood pressure levels for the aging veterans of that conflict.  It was noted to be the biggest change in the latest of a series of reports from the U.S. Institute of Medicine on the long-term health effects of Agent Orange.  It was noted that the IOM's Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides last issued its updated findings in 2005 and this report was based on data collected up to 2006.  The reports were compiled at the request of VA.  The article cited that the report found that:  "In two new studies, Vietnam veterans with the highest exposure to herbicides exhibited distinct increases in the prevalence of hypertension; the prevalence of heart disease was also increased."  The article noted that the group said that the latest data on hypertension risk was of a much higher quality than prior research looking at links between Agent Orange and or heart disease risk factors.  

The Board notes that the Updates from the IOM study have determined that the evidence was adequate to advance the health outcome regarding hypertension and its association to Agent Orange from the "inadequate or insufficient" category into the "limited or suggestive" category, acknowledging that bias and confounding could not be entirely ruled out.  The Committee for Update 2010 reaffirmed the Update 2006 conclusion of "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  The conclusion has remained unchanged in Update 2012.  See Veterans and Agent Orange: Update 2012 (2014).

An opinion was provided in August 2013.  The examiner reviewed the available records, not the claims file.  The examiner opined that the claimed condition was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that at this time, presumption available to Veterans with Agent Orange exposure does not include hypertension.  The Veteran has essential hypertension.  The examiner stated that at this time, there were no peer reviewed repeatable articles that conclude that exposure to Agent Orange is related to hypertension.  In November 2013, the Board found that the opinion was not adequate because the examiner did not address whether the Veteran had hypertension etiologically related to service on a nonpresumptive direct-incurrence basis.  In addition, the VA examiner did not discuss the July 2007 Health News article submitted by the Veteran that indicated prevalence of hypertension among veterans exposed to herbicides.  An opinion was provided in March 2014.  The claims file was reviewed.  The examiner noted that the Health News Article from July 2007 was reviewed, and opined that it did not support the conclusion that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Again, the examiner noted that current review by the Institute of Medicine for the VA did not support hypertension as being one of the presumptions available to veterans with Agent Orange exposure.  Therefore, it was opined that it was less likely as not that the Veteran's hypertension was related to his service and exposure to Agent Orange. 

In terms of etiology of the Veteran's hypertension, the Board finds that the VA examiners' opinions are the most probative evidence.  While the first VA examiner did not review the claims file, the examiner explained that there were no peer reviewable articles relating hypertension to Agent Orange exposure.  In addition, the March 2014 VA examiner reviewed the article submitted by the Veteran, noting conclusions in an IOM study, and provided a negative nexus opinion.  As the examiner's opinion followed a review of the claims file, noted and cited to the evidence reviewed, and provided a well-reasoned rationale for the expressed opinion, it is accorded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  As the most probative evidence does not relate the Veteran's hypertension to active service, the Board finds that service connection on a direct basis is not warranted.  

In addition, the Board has considered the article by the Veteran as to whether it may constitute nexus evidence.  The article submitted by the Veteran is general and cites to the IOM study.  Again, the IOM study has placed the association between herbicides and hypertension in the "limited or suggestive" category.  As such, the article is entitled to little probative value as limited or suggestive evidence is considered general or speculative evidence.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  In addition, the VA examiner considered the IOM study and provided a negative nexus opinion as to whether the Veteran's hypertension is related to Agent Orange exposure.  

The Board recognizes the Veteran's statements that his disability is related to his Agent Orange exposure during active service.   While lay persons are competent to provide statements regarding lay-observable symptomatology and competent to provide opinions on some issues, in this case, the etiology of hypertension falls outside of the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He has not been shown to possess the requisite medical expertise or knowledge to express an opinion that his hypertension was caused by exposure to Agent Orange during his service in Vietnam.  Moreover, the Board assigns greater probative value to the VA examiner's opinion wherein the examiner noted the Institute of Medicine study and acknowledged the article submitted by the Veteran and continued to provide a negative nexus opinion.  

With respect to any continuity of symptomatology, hypertension is recognized as a chronic condition.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a).  However, the Veteran has not reported chronic symptoms of hypertension since active service.  During his videoconference hearing, he testified that he was not aware of any symptoms during active service and that he was not diagnosed with hypertension until the last ten years (decades after separation from active service).  Further, the evidence of record does not otherwise indicate chronic symptoms since active service.  Again, the service treatment records are absent for any documentation of hypertension.  Service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).  

In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Secondary Service Connection

The Veteran has asserted that his hypertension is related to his service-connected type II diabetes mellitus.  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439 (1995).

The record reflects a current diagnosis of hypertension.  In addition, the Veteran is service-connected for type II diabetes mellitus.  The remaining question is whether the Veteran's hypertension was caused or aggravated by his service-connected type II diabetes mellitus.  38 C.F.R. § 3.310.   

The Veteran was provided a VA examination in April 2012.  The examiner opined:  "The claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The examiner explained that the Veteran's hypertension was most probably essential in etiology and "Most patients who have hypertension secondary to DM have indications of renal dysfunction as in Diabetic Nephropatahy and he has no such indications of diabetic nephropathy."  An opinion was provided in April 2013.  The examiner reviewed the claims file and opined:  "the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  The examiner explained that the Veteran had normal renal function and had normal renal function for at least the past ten years.  For the hypertension to be related to his diabetes, there needs to be indications of renal dysfunction.  Therefore, his hypertension was essential hypertension that was not related to his diabetes.  The examiner explained that the Veteran's essential hypertension has been well controlled and stable.  Therefore, there was no aggravation of the hypertension.  

The Board finds that the VA examiners' opinions are highly probative.  See Prejean v. West, 13 Vet. App. 444 (2000).  The April 2012 VA examiner reviewed the claims file and explained the reasoning as to why hypertension was not secondary to type II diabetes mellitus.  Likewise, the April 2013 VA examiner reviewed the claims file and explained why the Veteran's hypertension was not aggravated by the service-connected type II diabetes mellitus.  As the most probative evidence of record does not relate the Veteran's hypertension to the Veteran's service-connected type II diabetes mellitus, the Board finds that service connection on a secondary basis is not warranted.  

The Board recognizes the Veteran's statements that his hypertension was caused or aggravated by his service-connected type II diabetes mellitus.  However, the Veteran is not considered competent to provide such an opinion as this is a complex medical question.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not been shown to possess the requisite expertise or medical knowledge to express an opinion as to whether his hypertension was caused or aggravated by his service-connected type II diabetes mellitus.  Although he stated that medical professionals have noted a connection between the two, he did not provide any evidence in support of that contention.  Again, the Board found the VA examiners' opinions to be the most probative as to whether hypertension was caused or aggravated by his type II diabetes mellitus.

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to secondary service connection.   Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus, is denied.


REMAND

The November 2008 rating decision, in part, denied entitlement to earlier effective dates for the grants of service connection for pseudofolliculitis with inflammatory hair loss, type II diabetes mellitus, glaucoma, left lower extremity peripheral neuropathy, and right lower extremity peripheral neuropathy.  The Veteran submitted a timely notice of disagreement.  A May 2009 letter notified the Veteran that the notice of disagreement as to the issues of entitlement to earlier effective dates would not be accepted as a valid notice of disagreement because the rating decision incorrectly accepted jurisdiction of freestanding claims for earlier effective dates and this was improper.  However, in November 2011, the Board remanded the issues to issue a Statement of the Case (SOC).  The Board explained that while these issues constituted free-standing claims for earlier effective dates, see Rudd v. Nicholson, 20 Vet. App. 296 (2006), as the Veteran initiated the appellate process, a SOC was required.  Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, the Veteran continued to request back pay.  See March 2010 statement.  Review of the claims file does not reflect that a SOC was issued.  Therefore, a remand is required.  Id.; Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the issues are REMANDED for the following action:

Issue a Statement of the Case (SOC) with respect to the November 2008 rating decision denial of the freestanding claims of entitlement to an effective date prior to May 8, 2001 for the grant of service connection for type II diabetes mellitus with hypercholesterolemia, erectile dysfunction, and diabetic retinopathy, entitlement to an effective date prior to May 8, 2001, for the grant of service connection for right lower extremity peripheral neuropathy, entitlement to an effective date prior to May 8, 2001 for the grant of service connection for left lower extremity peripheral neuropathy, entitlement to an effective date prior to May 8, 2001 for the grant of service connection for glaucoma, and entitlement to an effective date prior to June 14, 2009 for the grant of service connection for pseudofolliculitis with inflammatory hair loss and 1x1 cm nodule to occipital scalp.  The Veteran should be advised that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects the appeal as to any issue, take all appropriate action.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


